Orders appealed from
by defendant Art Color Printing Company, Inc., and the plaintiffs unanimously modified by granting the motion of said defendant to dismiss the fourth cause of action as against said defendant, and, as so modified, affirmed, without costs, with leave to said defendant to answer within ten days after entry of order. Orders appealed from by defendants Hillman Periodicals, Inc., and American News Company, Inc., and the plaintiffs unanimously affirmed, without costs, with leave to said defendants to answer within ten days after entry of order. No opinion. Settle orders on notice. . Present —■ Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.